IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIAM BOSHEARS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4463

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 6, 2015.

An appeal from the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

William Boshears, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.